Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 6, dated as of June 26, 2020 (this “Amendment Agreement”), among
HARSCO CORPORATION, a Delaware corporation (the “Company”), the Subsidiary
Guarantors party hereto, CITIBANK, N.A., as Administrative Agent and Collateral
Agent, and the Lenders party hereto (each, a “Consenting Lender”).

Reference is made to the Third Amended and Restated Credit Agreement, dated as
of November 2, 2016 (as amended by Amendment No. 1 to Credit Agreement, dated as
of December 8, 2017, Amendment No. 2 to the Credit Agreement, dated as of
June 18, 2018, Amendment No. 3 to Credit Agreement, dated as of June 18, 2018,
Amendment No. 4 to Credit Agreement, dated as of June 28, 2019, and Amendment
No. 5 to Credit Agreement, dated as of March 31, 2020, the “Existing Credit
Agreement”; the Existing Credit Agreement as amended by this Amendment
Agreement, the “Amended Credit Agreement”), among the Company, the Approved
Borrowers (as defined therein) from time to time party thereto, the lenders from
time to time party thereto and Citibank, N.A., as Administrative Agent and
Collateral Agent. Unless otherwise defined herein, terms defined in the Amended
Credit Agreement and used herein shall have the meanings given to them in the
Amended Credit Agreement.

WHEREAS, the Company has requested certain amendments to the Existing Credit
Agreement on the terms set forth herein (the “Required Lender Amendments”);

WHEREAS, in order to effect the foregoing, the Company and the Consenting
Lenders, which Consenting Lenders constitute Required Lenders (as defined in the
Existing Credit Agreement), desire to amend the Existing Credit Agreement as of
the Amendment No. 6 Effective Date and approve the Required Lender Amendments as
provided herein; and

WHEREAS, all notice requirements set forth in Section 10.01 of the Existing
Credit Agreement have been duly provided by the Company or waived by the
Administrative Agent and the Consenting Lenders.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

Section 1. Credit Agreement Amendments. On the Amendment No. 6 Effective Date,
the Company, the Administrative Agent, and the Consenting Lenders agree that the
Existing Credit Agreement is, effective as of the Amendment No. 6 Effective
Date, hereby amended pursuant to Section 10.01 of the Existing Credit Agreement,
as follows:

(a)    The following definitions are hereby added after the definition of
“Amendment No. 5 Effective Date”:

“‘Amendment No. 6’: Amendment No. 6, dated as of June 26, 2020, among the Loan
Parties, the Lenders party thereto, the Administrative Agent and the Collateral
Agent.”

“‘Amendment No. 6 Effective Date’: June 26, 2020.”

 

1



--------------------------------------------------------------------------------

(b)    Clause (b) of the definition of “Applicable Margin” is hereby amended by
adding the double-underlined text (indicated textually in the same manner as the
following example: double-underlined text):

From and after the Amendment No. 4 Effective Date (but other than during the
Relief Period)

 

Pricing
Level

  

Total Leverage Ratio

   Eurocurrency
Loans     Base Rate
Loans   1    < 2.75:1.00      1.50 %      0.50 %  2   

³ 2.75:1.00 and

< 3.25:1.00

     1.75 %      0.75 %  3   

³ 3.25:1.00 and

< 4.00:1.00

     2.00 %      1.00 %  4    ³ 4.00:1.00      2.25 %      1.25 % 

During the Relief Period

 

Pricing
Level

  

Total Leverage Ratio

   Eurocurrency
Loans     Base Rate
Loans   1    < 2.75:1.00      1.50 %      0.50 %  2   

³ 2.75:1.00 and

< 3.25:1.00

     1.75 %      0.75 %  3   

³ 3.25:1.00 and

< 4.00:1.00

     2.00 %      1.00 %  4   

³ 4.00:1.00 and

< 4.50:1.00

     2.25 %      1.25 %  5    ³ 4.50:1.00      2.50 %      1.50 % 

(c)    Clause (c) of the definition of “Incremental Cap Amount” is hereby
amended by adding the double-underlined text (indicated textually in the same
manner as the following example: double-underlined text):

“(c)    from and after the Amendment No. 5 Effective Date and without deducting
amounts incurred on or prior to the Amendment No. 5 Effective Date pursuant to
this clause (c), (i) $0 on any date within the Relief Period and
(ii) $175,000,000 on any date outside of the Relief Period;”

 

2



--------------------------------------------------------------------------------

(d)    The following definitions are hereby added after the definition of
“Related Parties”:

“‘Relief Period’: the period commencing on the Amendment No. 6 Effective Date
and ending on the Relief Period Termination Date.”

“‘Relief Period Termination Notice’: an irrevocable written notice executed and
delivered by a Responsible Officer of the Company to the Administrative Agent
(on behalf of and for distribution to the applicable Lenders) stating that on
the date specified therein the Relief Period shall be permanently terminated.
The Relief Period Termination Notice may be executed and delivered by the
Company at any time in its sole discretion and on no more than one occasion.”

“‘Relief Period Termination Date’: the earlier of (x) the date on which the
Administrative Agent receives a Compliance Certificate from the Company pursuant
to Section 6.02(b) in respect of the fiscal year ending December 31, 2021 and
(y) the date that is specified as such on the Relief Period Termination Notice,
if any.”

(e)    Section 7.01(a) is hereby amended by adding the double-underlined text
(indicated textually in the same manner as the following example:
double-underlined text) and by deleting the stricken text (indicated textually
in the same manner as the following example: stricken text):

“Section 7.01. Financial Covenants.

(a) (i) During the Relief Period, permit the Total Net Leverage Ratio on a Pro
Forma Basis as at the last day of any applicable Test Period to exceed (v) in
the case of the Test Period ending on June 30, 2020, 5.25:1.00, (w) in the case
of the Test Periods ending on September 30, 2020, December 31, 2020 and
March 31, 2021, 5.75:1.00, (x) in the case of the Test Period ending on June 30,
2021, 5.25:1.00, (y) in the case of the Test Period ending on September 30,
2021, 5.00:1.00, and (z) in the case of in the case of the Test Period ending on
December 31, 2021, 4.75:1.00;

(ii) Upon and after the Relief Period Termination Date, Permit the Total Net
Leverage Ratio on a Pro Forma Basis as at the last day of any Test Period to
exceed (x) in the case of any Test Period ending on or before December 31, 2020,
5.00:1.00, (y) in the case of any Test Period ending on or before December 31,
2021 but after December 31, 2020, 4.50:1.00 and (z) in the case of any Test
Period ending thereafter, 4.00:1.00; provided, solely in the case of this
subsection (a)(ii), that, notwithstanding the foregoing, the maximum permitted
Total Net Leverage Ratio set forth in clauses (y) and (z) abovein this
subsection (a)(ii) shall be increased by 0.50 for a period of one year following
the consummation of any Significant Acquisition (but shall in no event exceed
4.50:1.00); provided, further, that such increase shall not be cumulative in the
event that more than one Significant Acquisition is consummated within the same
12-month period.”

 

3



--------------------------------------------------------------------------------

(f)    Section 7.02(i) is hereby amended by adding the double-underlined text
(indicated textually in the same manner as the following example:
double-underlined text):

“Indebtedness of any Restricted Subsidiary which is not a Subsidiary Guarantor;
provided that the aggregate principal amount of Indebtedness outstanding at any
one time pursuant to this clause shall not exceed (i) $75,000,000 on any date
within the Relief Period and (ii) $150,000,000 on any date outside of the Relief
Period;”

(g)    Section 7.03(r) is hereby amended by adding the double-underlined text
(indicated textually in the same manner as the following example:
double-underlined text) and by deleting the stricken text (indicated textually
in the same manner as the following example: stricken text):

“Liens securing obligations at any time outstanding not to exceed
(i) $50,000,000 on any date within the Relief Period and (ii) the greater of
$75,000,000 and 3.25% of Consolidated Total Assets aton any time outstandingdate
outside of the Relief Period;”

(h)    Section 7.06(h) is hereby amended by adding the double-underlined text
(indicated textually in the same manner as the following example:
double-underlined text):

“on any date outside of the Relief Period, the Company may make additional cash
Restricted Payments pursuant to this clause (h) in an aggregate amount not to
exceed the Available Amount at such time (as determined immediately before
giving effect to the making of such Restricted Payment) so long as (A) no
Default or Event of Default then exists or would result therefrom, (B) the
Company would at the time of and immediately after giving effect to such
Restricted Payment be in compliance with the Financial Covenants, determined on
a Pro Forma Basis giving effect to such Restricted Payment as of the last day of
the most recently ended Test Period and (C) the Company shall be in compliance
with the Minimum Liquidity Test at the time of the proposed Restricted Payment
and immediately after giving effect thereto, as certified by the Company to the
Administrative Agent (and supported with such evidence as may be reasonably
satisfactory to the Administrative Agent);”

(i)    Section 7.07(n) is hereby amended by adding the double-underlined text
(indicated textually in the same manner as the following example:
double-underlined text):

“Investments by the Company or any of its Restricted Subsidiaries in an
aggregate amount at any time outstanding not to exceed (i) $50,000,000 on any
date within the Relief Period and (ii) the greater of $100,000,000 and 4.25% of
Consolidated Total Assets on any date outside of the Relief Period;”

(j)    Section 7.07(o) is hereby amended by adding the double-underlined text
(indicated textually in the same manner as the following example:
double-underlined text):

“on any date outside of the Relief Period, the Company and its Restricted
Subsidiaries may make Investments in an aggregate amount not to exceed the
Available Amount at such time (as determined immediately before giving effect to
the making of such Investment) so long as (A) no Default or Event of Default
then

 

4



--------------------------------------------------------------------------------

exists or would result therefrom and (B) the Company would at the time of and
immediately after giving effect to such Investment be in compliance with the
Financial Covenants;”

(k)    Section 7.08(a)(II) is hereby amended by adding the double-underlined
text (indicated textually in the same manner as the following example:
double-underlined text):

“on any date outside of the Relief Period, optional or voluntary payments,
prepayments, repurchases, redemption or defeasance of such Indebtedness in an
aggregate amount not to exceed the Available Amount at such time (as determined
immediately before giving effect to the making of such payment, prepayment,
repurchase, redemption or defeasance so long as, in the case of this clause
(a)(II), (i) no Default or Event of Default then exists or would result
therefrom and (ii) the Company would at the time of and immediately after giving
effect to such voluntary payment, prepayment, repurchase, redemption or
defeasance be in compliance with the Financial Covenants,”

Section 2.    Representations and Warranties. The Company hereby represents and
warrants to the Administrative Agent and each Lender party hereto that (x) no
Default or Event of Default has occurred and is continuing on and as of the
Amendment No. 6 Effective Date after giving effect hereto, and (y) each of the
representations and warranties in each of the Loan Documents is true and correct
in all material respects (except that any representation and warranty that is
qualified by materiality shall be true and correct in all respects) on and as of
the Amendment No. 6 Effective Date after giving effect hereto (except to the
extent such representations and warranties are specifically made as of an
earlier date, in which case such representations and warranties were true and
correct in all material respects as of such date).

Section 3.    Effectiveness of this Amendment Agreement. This Amendment
Agreement shall become effective as of the date hereof, subject to the
satisfaction of the following conditions precedent on such date (the date on
which all of such conditions shall first be satisfied, the “Amendment No. 6
Effective Date”):

(a)    the Administrative Agent shall have received in .pdf or electronic format
(followed promptly by originals to the extent requested by the Administrative
Agent) and, unless otherwise specified, properly executed by a Responsible
Officer of the signing Loan Party and by each other party thereto, each in form
and substance reasonably satisfactory to the Administrative Agent and its legal
counsel:

(i)    counterparts hereof that, when taken together, bear the signatures of the
Loan Parties, the Administrative Agent, the Collateral Agent, and each other
Consenting Lender collectively constituting the Required Lenders; and

(ii)    a certificate of a Responsible Officer certifying as to the matters set
forth in Section 2 hereof;

 

5



--------------------------------------------------------------------------------

(b)    the Administrative Agent shall have received for the ratable benefit of
each Consenting Lender an amendment fee in an amount equal to 0.125% of (i) the
aggregate principal amount of the outstanding Term A-1 Loans of such Consenting
Lender as of the Amendment No. 6 Effective Date and (ii) the aggregate amount of
the Revolving Credit Commitments of such Consenting Lender as of the Amendment
No. 6 Effective Date; and

(c)    All other fees and expenses (in the case of expenses, to the extent
invoiced at least three (3) Business Days prior to the Amendment No. 6 Effective
Date (except as otherwise reasonably agreed by the Company)) required to be paid
hereunder, under the Amended Credit Agreement and under the Engagement Letter,
dated as of June 17, 2020, between Citigroup Global Markets Inc. as lead
arranger, and the Company, in each case on the Amendment No. 6 Effective Date,
shall have been paid.

Section 4.    Effect of Amendment; No Novation.

(a)    Except as expressly set forth herein or in the Amended Credit Agreement,
this Amendment Agreement shall not by implication or otherwise limit, impair,
constitute a waiver of or otherwise affect the rights and remedies of the
Lenders or the Agents under the Existing Credit Agreement or any other Loan
Document and shall not alter, modify, amend or in any way affect any of the
terms, conditions, obligations, covenants or agreements contained in the
Existing Credit Agreement or any other provision of the Existing Credit
Agreement or of any other Loan Document, all of which are ratified and affirmed
in all respects and shall continue in full force and effect.

(b)    Nothing herein shall be deemed to entitle the Company to a consent to, or
a waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Existing
Credit Agreement or any other Loan Document in similar or different
circumstances.

(c)    On and after the Amendment No. 6 Effective Date, each reference in the
Existing Credit Agreement to “this Agreement”, “hereunder”, “hereof’, “herein”,
or words of like import, and each reference to the “Credit Agreement”, in any
other Loan Document shall be deemed a reference to the Amended Credit Agreement.
This Amendment Agreement shall constitute a “Loan Document” for all purposes of
the Amended Credit Agreement and the other Loan Documents.

(d)    The parties hereto hereby consent to the Required Lender Amendments upon
the terms and subject to the conditions set forth herein. Upon the Amendment
No. 6 Effective Date, all conditions and requirements set forth in the Existing
Credit Agreement or the other Loan Documents relating to the effectiveness of
this Amendment Agreement, including the Required Lender Amendments, shall be
deemed satisfied.

(e)    Nothing contained in this Amendment Agreement, the Amended Credit
Agreement or any other Loan Document shall constitute or be construed as a
novation of any of the Obligations.

Section 5.    Governing Law. THIS AMENDMENT AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AMENDMENT AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK, WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES.

 

6



--------------------------------------------------------------------------------

Section 6.    Costs and Expenses. In accordance with, and subject to the
limitations of, Section 10.05 of the Amended Credit Agreement, the Company
agrees to reimburse the Administrative Agent for its reasonable documented
out-of-pocket expenses in connection with this Amendment Agreement, including
the reasonable documented fees, charges and disbursements of counsel for the
Administrative Agent.

Section 7.    Counterparts. This Amendment Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed an original, but
all such counterparts together shall constitute but one and the same instrument.
Delivery of any executed counterpart of a signature page of this Amendment
Agreement by facsimile or electronic transmission shall be as effective as
delivery of a manually executed counterpart hereof; provided, that,
notwithstanding anything contained herein to the contrary, the Administrative
Agent is under no obligation to agree to accept electronic signatures in any
form or in any format unless expressly agreed to by the Administrative Agent
pursuant to procedures approved by it (it being understood that DocuSign shall
be approved by the Administrative Agent); provided, further, that, without
limiting the foregoing, any party providing an electronic signature page shall
provide the Administrative Agent with an original or .pdf copy such signature
page signed manually within six month following the Amendment No. 6 Effective
Date.

Section 8.    Headings. The headings of this Amendment Agreement are for
purposes of reference only and shall not limit or otherwise affect the meaning
hereof.

[Remainder of page intentionally blank]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment Agreement to
be duly executed and delivered by their respective duly authorized officers or
representatives as of the day and year first above written.

 

HARSCO CORPORATION,

as Borrower

By:  

/s/ Peter F. Minan

Name:   Peter F. Minan Title:  

Senior Vice President and Chief

Financial Officer

HARSCO DEFENSE HOLDING LLC

HARSCO MINNESOTA FINANCE, INC.

PROTRAN TECHNOLOGY LIMITED

LIABILITY COMPANY

HARSCO MINERALS TECHNOLOGIES LLC

HARSCO FINANCIAL HOLDINGS, INC.

By:  

/s/ Michael H. Kolinsky

Name:   Michael H. Kolinsky Title:   President

HARSCO MINNESOTA LLC

HARSCO TECHNOLOGIES LLC

By:  

/s/ Daniel G. King

Name:   Daniel G. King Title:   President

HARSCO RAIL, LLC

HARSCO METRO RAIL, LLC

By:  

/s/ Jon S. Ploetz

Name:   Jon S. Ploetz Title:   Vice President and Secretary



--------------------------------------------------------------------------------

CEHI ACQUISITION, LLC

(formerly known as: CEHI ACQUISITION CORPORATION)

By:  

/s/ Michael H. Kolinsky

Name:   Michael H. Kolinsky Title:   President

CLEAN EARTH HOLDINGS, LLC

(formerly known as: CLEAN EARTH HOLDINGS, INC.)

By:  

/s/ Michael H. Kolinsky

Name:   Michael H. Kolinsky Title:   President

CEI HOLDING, LLC

(formerly known as: CEI HOLDING CORPORATION)

By:  

/s/ Michael H. Kolinsky

Name:   Michael H. Kolinsky Title:   President

CLEAN EARTH, LLC

(formerly known as: CLEAN EARTH, INC.)

By:  

/s/ Jon S. Ploetz

Name:   Jon S. Ploetz Title:   Secretary ADVANCED REMEDIATION & DISPOSAL
TECHNOLOGIES OF DELAWARE, LLC By:  

/s/ Jon S. Ploetz

Name:   Jon S. Ploetz Title:   Secretary

[Signature Page to Amendment No. 6]



--------------------------------------------------------------------------------

ALLIED ENVIRONMENTAL GROUP, LLC

CLEAN EARTH OF CARTERET, LLC

CLEAN EARTH DREDGING TECHNOLOGIES, LLC

CLEAN EARTH OF GEORGIA, LLC

CLEAN EARTH OF GREATER WASHINGTON, LLC

CLEAN EARTH OF MARYLAND, LLC

CLEAN EARTH OF NEW CASTLE, LLC

CLEAN EARTH OF NORTH JERSEY, INC.

CLEAN EARTH OF PHILADELPHIA, LLC

CLEAN EARTH OF SOUTHEAST PENNSYLVANIA, LLC

CLEAN EARTH OF SOUTHERN FLORIDA, LLC

CLEAN EARTH OF WILLIAMSPORT, LLC

CLEAN EARTH OF MICHIGAN, LLC

By: CLEAN EARTH, LLC. (formerly known as: CLEAN EARTH, INC.) its Sole Member

By:  

/s/ Jon S. Ploetz

Name:   Jon S. Ploetz Title:   Secretary                                    
                                        

CLEAN EARTH ENVIRONMENTAL

SERVICES, INC.

By:  

/s/ Jon S. Ploetz

Name:   Jon S. Ploetz Title:   Secretary CLEAN ROCK PROPERTIES LTD. By:  

/s/ Jon S. Ploetz

Name:   Jon S. Ploetz Title:   Secretary AES ASSET ACQUISITION CORPORATION By:  

/s/ Jon S. Ploetz

Name:   Jon S. Ploetz Title:   Secretary

[Signature Page to Amendment No. 6]



--------------------------------------------------------------------------------

CLEAN EARTH OF ALABAMA, INC. By:  

/s/ Jon S. Ploetz

Name:   Jon S. Ploetz Title:   Secretary REAL PROPERTY ACQUISITION LLC By:  

/s/ Jon S. Ploetz

Name:   Jon S. Ploetz Title:   Secretary AERC ACQUISITION CORPORATION By:  

/s/ Jon S. Ploetz

Name:   Jon S. Ploetz Title:   Secretary MKC ACQUISITION CORPORATION By:  

/s/ Jon S. Ploetz

Name:   Jon S. Ploetz Title:   Secretary ENVIRONMENTAL SOIL MANAGEMENT, INC. By:
 

/s/ Jon S. Ploetz

Name:   Jon S. Ploetz Title:   Secretary

[Signature Page to Amendment No. 6]



--------------------------------------------------------------------------------

ENVIRONMENTAL SOIL MANAGEMENT OF

NEW YORK, LIMITED LIABILITY COMPANY

By:  

/s/ Jon S. Ploetz

Name:   Jon S. Ploetz Title:   Secretary GARDNER ROAD OIL, LLC By:  

/s/ Jon S. Ploetz

Name:   Jon S. Ploetz Title:   Secretary CLEAN EARTH MOBILE SERVICES, LLC By:  

/s/ Jon S. Ploetz

Name:   Jon S. Ploetz Title:   Secretary CALRISSIAN HOLDINGS, LLC By:  

/s/ Jon S. Ploetz

Name:   Jon S. Ploetz Title:   Secretary ALTEK, L.L.C. By:  

/s/ Jon S. Ploetz

Name:   Jon S. Ploetz Title:   Secretary

[Signature Page to Amendment No. 6]



--------------------------------------------------------------------------------

CITIBANK, N.A.,

as Administrative Agent and an Issuing Lender

By:  

/s/ Matthew Burke

Name:   Matthew Burke Title:   Managing Director and Vice President

[Signature Page to Amendment No. 6]



--------------------------------------------------------------------------------

[CONSENTING LENDERS SIGNATURE PAGES ON FILE WITH THE ADMINISTRATIVE AGENT]



--------------------------------------------------------------------------------

CONSENT AND REAFFIRMATION

Each of the undersigned hereby acknowledges receipt of a copy of the foregoing
Amendment Agreement (the “Amendment Agreement”), dated as of June 26, 2020,
which amends the Third Amended and Restated Credit Agreement dated as of
November 2, 2016 (as amended by Amendment No. 1 to Credit Agreement, dated as of
December 8, 2017, Amendment No. 2 to Credit Agreement, dated as of June 18,
2018, Amendment No. 3 to Credit Agreement, dated as of June 18, 2018, Amendment
No. 4 to Credit Agreement dated as of June 28, 2019, and Amendment No. 5 to
Credit Agreement, dated as of March 31, 2020, the “Existing Credit Agreement”),
among Harsco Corporation, a Delaware corporation, Citibank, N.A., as
Administrative Agent, and the several lenders from time to time party thereto.
Capitalized terms used in this Consent and Reaffirmation and not defined herein
shall have the meanings given to them in the Amended Credit Agreement (as
defined in the Amendment Agreement). In connection with the execution and
delivery of the Amendment Agreement, each of the undersigned, except as
expressly set forth in the Amendment Agreement, (i) ratifies and affirms all the
provisions in the Amended Credit Agreement, the Guarantee and Collateral
Agreement and the other Loan Documents, (ii) agrees that the terms and
conditions of the Loan Documents, including the security provisions set forth
therein, shall continue in full force and effect as amended thereby, and shall
not be impaired or limited by the execution or effectiveness of the Amendment
Agreement and (iii) acknowledges and agrees that the Collateral continues to
secure, to the fullest extent possible in accordance with the Amended Credit
Agreement and the Guarantee and Collateral Agreement, the payment and
performance of all Obligations. All references in the Loan Documents to (i) the
“Credit Agreement” shall hereafter mean and refer to the Existing Credit
Agreement as amended pursuant to the Amendment Agreement and (ii) the term
“Obligations” shall hereafter mean and refer to the Obligations as redefined in
the Amended Credit Agreement and shall include all additional Obligations
resulting from or incurred pursuant to the Amended Credit Agreement.

The terms and conditions of the Guarantee and Collateral Agreement and the other
Security Documents are hereby reaffirmed by the Subsidiary Guarantors.

Dated: June 26, 2020

[Signature Pages Follow]



--------------------------------------------------------------------------------

HARSCO CORPORATION,

as Borrower

By:  

/s/ Peter F. Minan

Name:   Peter F. Minan Title:  

Senior Vice President and Chief

Financial Officer

HARSCO DEFENSE HOLDING LLC

HARSCO MINNESOTA FINANCE, INC.

PROTRAN TECHNOLOGY LIMITED

LIABILITY COMPANY

HARSCO MINERALS TECHNOLOGIES LLC

HARSCO FINANCIAL HOLDINGS, INC.

By:  

/s/ Michael H. Kolinsky

Name:   Michael H. Kolinsky Title:   President

HARSCO MINNESOTA LLC

HARSCO TECHNOLOGIES LLC

By:  

/s/ Daniel G. King

Name:   Daniel G. King Title:   President

HARSCO RAIL, LLC

HARSCO METRO RAIL, LLC

By:  

/s/ Jon S. Ploetz

Name:   Jon S. Ploetz Title:   Vice President and Secretary

[Signature Page to Consent and Reaffirmation]



--------------------------------------------------------------------------------

CEHI ACQUISITION, LLC

(formerly known as: CEHI ACQUISITION CORPORATION)

By:  

/s/ Michael H. Kolinsky

Name:   Michael H. Kolinsky Title:   President

CLEAN EARTH HOLDINGS, LLC

(formerly known as: CLEAN EARTH HOLDINGS, INC.)

By:  

/s/ Michael H. Kolinsky

Name:   Michael H. Kolinsky Title:   President

CEI HOLDING, LLC

(formerly known as: CEI HOLDING CORPORATION)

By:  

/s/ Michael H. Kolinsky

Name:   Michael H. Kolinsky Title:   President

CLEAN EARTH, LLC

(formerly known as: CLEAN EARTH, INC.)

By:  

/s/ Jon S. Ploetz

Name:   Jon S. Ploetz Title:   Secretary ADVANCED REMEDIATION & DISPOSAL
TECHNOLOGIES OF DELAWARE, LLC By:  

/s/ Jon S. Ploetz

Name:   Jon S. Ploetz Title:   Secretary

[Signature Page to Consent and Reaffirmation]



--------------------------------------------------------------------------------

ALLIED ENVIRONMENTAL GROUP, LLC

CLEAN EARTH OF CARTERET, LLC

CLEAN EARTH DREDGING TECHNOLOGIES, LLC CLEAN EARTH OF GEORGIA, LLC

CLEAN EARTH OF GREATER WASHINGTON, LLC

CLEAN EARTH OF MARYLAND, LLC

CLEAN EARTH OF NEW CASTLE, LLC

CLEAN EARTH OF NORTH JERSEY, INC.

CLEAN EARTH OF PHILADELPHIA, LLC

CLEAN EARTH OF SOUTHEAST PENNSYLVANIA, LLC

CLEAN EARTH OF SOUTHERN FLORIDA, LLC

CLEAN EARTH OF WILLIAMSPORT, LLC

CLEAN EARTH OF MICHIGAN, LLC

By: CLEAN EARTH, LLC. (FORMERLY KNOWN AS: CLEAN EARTH, INC.) its Sole Member

By:  

/s/ Jon S. Ploetz

Name:   Jon S. Ploetz Title:   Secretary

CLEAN EARTH ENVIRONMENTAL

SERVICES, INC.

By:  

/s/ Jon S. Ploetz

Name:   Jon S. Ploetz Title:   Secretary CLEAN ROCK PROPERTIES LTD. By:  

/s/ Jon S. Ploetz

Name:   Jon S. Ploetz Title:   Secretary AES ASSET ACQUISITION CORPORATION By:  

/s/ Jon S. Ploetz

Name:   Jon S. Ploetz Title:   Secretary                                    
                                      

[Signature Page to Consent and Reaffirmation]



--------------------------------------------------------------------------------

CLEAN EARTH OF ALABAMA, INC. By:  

/s/ Jon S. Ploetz

Name:   Jon S. Ploetz Title:   Secretary REAL PROPERTY ACQUISITION LLC By:  

/s/ Jon S. Ploetz

Name:   Jon S. Ploetz Title:   Secretary AERC ACQUISITION CORPORATION By:  

/s/ Jon S. Ploetz

Name:   Jon S. Ploetz Title:   Secretary MKC ACQUISITION CORPORATION By:  

/s/ Jon S. Ploetz

Name:   Jon S. Ploetz Title:   Secretary ENVIRONMENTAL SOIL MANAGEMENT, INC. By:
 

/s/ Jon S. Ploetz

Name:   Jon S. Ploetz Title:   Secretary

[Signature Page to Consent and Reaffirmation]



--------------------------------------------------------------------------------

ENVIRONMENTAL SOIL MANAGEMENT OF

NEW YORK, LIMITED LIABILITY COMPANY

By:  

/s/ Jon S. Ploetz

Name:   Jon S. Ploetz Title:   Secretary GARDNER ROAD OIL, LLC By:  

/s/ Jon S. Ploetz

Name:   Jon S. Ploetz Title:   Secretary CLEAN EARTH MOBILE SERVICES, LLC By:  

/s/ Jon S. Ploetz

Name:   Jon S. Ploetz Title:   Secretary CALRISSIAN HOLDINGS, LLC By:  

/s/ Jon S. Ploetz

Name:   Jon S. Ploetz Title:   Secretary ALTEK, L.L.C. By:  

/s/ Jon S. Ploetz

Name:   Jon S. Ploetz Title:   Secretary

[Signature Page to Consent and Reaffirmation]